Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are pending in this application.

Drawings
The drawings received on 8/27/2021 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/27/2021 and 11/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai (US-2017/0063646).
As to Claim 1, Kawai teaches ‘A printing device comprising: a communication interface communicable with a server capable of offering a specific service for printing under a contract with the printing device [Fig 1 (10, 50, 36), par 0033, 0037, 0048 – printer communicates with information management server via internet for entering an agreement for performing a fixed-rate printing process]; and a controller configured to control transition of an operation mode of the printing device from a non-contract mode without any contract with the server to a contract mode where the printing device is recognized as a contract-covered device eligible for executing specific printing under the contract [Fig 4, par 0074-0077 – printer switches an operating mode from a second mode to a first mode, where the second mode executes a normal print process and a first mode for executing fixed-rate printing process upon receiving the agreement initiation information from the information management server], wherein, in response to receiving a transition command from the server to execute the transition to the contract mode from the non-contract mode, the controller is configured to perform: a determination process to determine whether the transition to the contract mode is to be executed in the printing device; and a mode control process to maintain the non-contract mode without executing the transition to the contract mode against the transition command in a case where the transition to the contract mode is determined not to be executed in the determination process [Fig 21, par 0049, 0074-0077, 0102-0103 – if the CPU determines that no special cartridges are connected to the connector when switching to the first mode (fixed-rate printing process), the CPU displays a pending screen on the display requesting mounting the delivered ink cartridges, thus not printing at the fixed-rate while maintaining a “pending start” state]’.

Further, in regards to claim 14 the printing device of claim 1 performs the method of claim 14.

As to Claim 2, Kawai teaches ‘further comprising a housing to which a consumable is attachable to be used in the specific printing, wherein the controller is further configured to determine that the transition to the contract mode is not to be executed in the determination process in a case where a prescribed condition on the consumable is met [Fig 21, par 0074-0077, 0101-0103 – if the CPU determines that no special cartridges are connected to the connector when switching to the first mode (fixed-rate printing process), the CPU displays a pending screen on the display requesting mounting the delivered ink cartridges, thus not printing at the fixed-rate while maintaining a “pending start” state]’.  

As to Claim 12, Kawai teaches ‘wherein the specific printing under the contact is flat-rate printing [par 0048 – printer communicates with information management server via internet for entering an agreement for performing a fixed-rate printing process]’.  

As to Claim 13, Kawai teaches ‘A printing system comprising: a printing device comprising a communication interface and a controller; and a server capable of offering a specific service for printing under a contract with the printing device, the server comprising: a server communication portion communicable with the communication interface of the printing device [Kawai (US-2017/0063646): [Fig 1 (10, 50, 36), par 0033, 0037, 0048 – printer communicates with information management server via internet for entering an agreement for performing a fixed-rate printing process]; and a sever controller [Fig 1 (52), par 0040-0041 – CPU 52], wherein: the controller of the printing device is configured to control transition of an operation mode of the printing device from a non-contract mode without any contract with the server to a contract mode where the printing device is recognized as a contract-covered device eligible for executing specific printing under the contract [Fig 4, par 0074-0077 – printer switches an operating mode from a second mode to a first mode, where the second mode executes a normal print process and a first mode for executing fixed-rate printing process upon receiving the agreement initiation information from the information management server]; the sever controller is configured to perform a transmission process to transmit, to the controller of the printing device, a transition command instructing the printing device to execute transition to the contract mode from the non-contract mode [par 0103 – information management server sends instructions to printer to change its operating mode from a second mode to a first mode executing a fixed-rate printing process]; in response to receiving the transition command from the server, the controller of the printing device is configured to perform: a determination process to determine whether the transition to the contract mode is to be executed in the printing device; and a mode control process to maintain the non-contract mode without executing the transition to the contract mode against the transition command in a case where the transition to the contract mode is determined not to be executed in the determination process [Fig 21, par 0049, 0074-0077, 0102-0103 – if the CPU determines that no special cartridges are connected to the connector when switching to the first mode (fixed-rate printing process), the CPU displays a pending screen on the display requesting mounting the delivered ink cartridges, thus not printing at the fixed-rate while maintaining a “pending start” state]; and the sever controller is configured to perform a recognition process to recognize the printing device as the contract-covered device in response to receiving a completion message from the printing device through the server communication portion, the completion message indicating completion of the transition to the contract mode in the printing device [par 0075-0077 – printer transmits start information to information management server upon switching to fixed-rate print processing and special cartridge connection, including the date and time at which the special cartridges were connected to the connector and account data corresponding to the serial number for information management server to store]’.  

Allowable Subject Matter
Claim 3 (claim 4 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 (claims 6-8 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 (claims 10-11 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kawai in view of the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “wherein the consumable includes a contract-only consumable to be supplied from the server for exclusive use in the specific printing after completion of the transition to the contract mode, and wherein the controller is configured to determine that the transition to the contract mode is not to be executed in the determination process in a case where at least one contract-only consumable is determined to be attached to the housing” as recited in dependent claim 3; “wherein the controller is configured to determine a status of an error in the printing device, and wherein the controller is further configured to determine the transition to the contract mode is not to be executed in the determination process in a case where a prescribed condition on the error is met” as recited in dependent claim 5; and “wherein the controller is configured to further determine whether a task whose priority is higher than the mode control process is being executed, and wherein the controller is configured to determine that the transition to the contract mode is not to be executed in the determination process in a case where the task is determined to have a higher propriety than the mode control process” as recited in dependent claim 9.

Conclusion
The prior art of record
a. US Publication No.	2017/0063646
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
b. US Publication No.	2021/0303238
c. US Patent No.		10,782,632

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677